Exhibit 10.1
NEUROLOGIX, INC.
NOTE AND WARRANT PURCHASE AGREEMENT
DECEMBER 6, 2010

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
1. Definitions
    1  
 
       
2. Amount and Terms of the Secured Senior Notes
    2  
2.1 Issuance of Secured Senior Notes
    2  
2.2 Note Conversion
    3  
 
       
3. Warrants
    3  
 
       
4. Closing
    4  
 
       
5. Representations and Warranties of the Company
    4  
5.1 Organization, Good Standing and Qualification
    4  
5.2 Authorization and Issuance
    4  
5.3 Non-Contravention
    4  
5.4 Indebtedness
    5  
5.5 Capitalization
    5  
5.6 Legal Proceedings
    6  
5.7 No Violations
    6  
5.8 Governmental Permits, Etc.
    6  
5.9 Intellectual Property
    7  
5.10 Financial Statements; Solvency; Obligations to Related Parties
    8  
5.11 No Material Adverse Change
    9  
5.12 Disclosure
    9  
5.13 Exchange Act Compliance
    9  
5.14 Reporting Status
    9  
5.15 No Manipulation of Stock
    10  
5.16 Company Not an “Investment Company”
    10  
5.17 Embargoed Person
    10  
5.18 Accountants
    10  
5.19 Contracts
    10  
5.20 Taxes
    10  
5.21 Transfer Taxes
    11  
5.22 Private Offering
    11  
5.23 Controls and Procedures
    11  
5.24 Real Property Holding Corporation
    11  
5.25 Relationship with General Electric Company or its Affiliates
    12  
5.26 Clinical Trials
    12  
 
       
6. Representations and Warranties of the Lenders
    12  
6.1 Authorization
    12  
6.2 Purchase Entirely for Own Account
    13  
6.3 Disclosure of Information
    13  
6.4 Accredited Investor
    13  
6.5 Restricted Securities
    13  
6.6 Disclosures to the Company
    13  
6.7 Legends
    13  

 

i



--------------------------------------------------------------------------------



 



              Page  
 
       
7. Defaults and Remedies
    14  
7.1 Events of Default
    14  
7.2 Remedies
    15  
 
       
8. Covenants
    15  
8.1 Distributions
    15  
8.2 Indebtedness
    15  
8.3 Use of Proceeds
    15  
8.4 Removal of Legends
    15  
8.5 Section 203 Exemption
    15  
8.6 Rule 144
    16  
8.7 Issuance and Quotation
    16  
8.8 Investment Company
    16  
8.9 Disclosure
    16  
8.10 Status as an Operating Company
    16  
8.11 Right of First Refusal
    16  
 
       
9. Miscellaneous
    18  
9.1 Successors and Assigns
    18  
9.2 Pro Rata Treatment
    18  
9.3 Actions in Concert
    19  
9.4 Governing Law
    19  
9.5 Counterparts
    19  
9.6 Titles and Subtitles
    19  
9.7 Notices
    20  
9.8 Finder’s Fee
    20  
9.9 Expenses
    20  
9.10 Entire Agreement; Amendments and Waivers
    20  
9.11 Severability
    21  
9.12 Exculpation Among Lenders; Independent Nature of Lenders’ Obligations and
Rights
    21  
9.13 Survival: Indemnity
    22  
9.14 Further Assurance
    22  
9.15 Waivers
    22  

Exhibits

     
Exhibit A
  Form of Secured Senior Promissory Note
Exhibit B
  Form of Warrant
Exhibit C
  Form of Legal Opinion

 

ii



--------------------------------------------------------------------------------



 



NOTE AND WARRANT PURCHASE AGREEMENT
THIS NOTE AND WARRANT PURCHASE AGREEMENT (“Agreement”) is made as of December 6,
2010, by and among Neurologix, Inc. a Delaware corporation (the “Company”), and
the lenders (each individually a “Lender,” and collectively the “Lenders”) named
on the Schedule of Lenders attached hereto (the “Schedule of Lenders”).
Capitalized terms not otherwise defined in this Agreement shall have the
meanings ascribed to them in Section 1 below.
WHEREAS, each Lender intends to provide certain Consideration to the Company as
described for each Lender on the Schedule of Lenders;
WHEREAS, the parties wish to provide for the sale and issuance of such Notes and
Warrants in return for the provision by the Lenders of the Consideration to the
Company; and
WHEREAS, the parties intend for the Company to issue in return for the
Consideration one or more Notes and Warrants to purchase shares of the Company’s
Common Stock.
NOW, THEREFORE, THE PARTIES HEREBY AGREE AS FOLLOWS:
1. Definitions.
(a) “Common Stock” shall mean the common stock, par value $0.001 per share, of
the Company.
(b) “Consideration” shall mean the amount of money paid by each Lender pursuant
to this Agreement as shown on the Schedule of Lenders.
(c) “Conversion Shares” shall mean, if the Notes are converted to equity
pursuant to Section 2.2(a) below, the shares of New Preferred Stock issued in
the Next Preferred Equity Financing.
(d) “Conversion Price” shall mean with respect to a conversion pursuant to
Section 2.2(a) below, the price paid per share for the New Preferred Stock
purchased by the investors in the Next Preferred Equity Financing.
(e) “Equity Securities” shall mean the Common Stock or Preferred Stock or any
equity securities conferring the right to purchase the Common Stock or Preferred
Stock or equity securities convertible into, or exchangeable for (with or
without additional consideration), the Common Stock or Preferred Stock, except
any security granted, issued and/or sold by the Company to any director,
officer, employee or consultant of the Company in such capacity for the primary
purpose of soliciting or retaining their services.
(f) “Material Adverse Effect” shall mean any material adverse effect, or any
development that could reasonably be expected to result in a material adverse
effect, on the business or business prospects, properties, assets, operations,
results of operations or condition (financial or otherwise) of the Company or on
the transactions contemplated hereby or on the Notes or the Warrants
(collectively, the “Transaction Documents”).

 

 



--------------------------------------------------------------------------------



 



(g) “Maturity Date” shall mean the earliest to occur of (i) any event set forth
in Section C(2) of the Certificate of Designations, Preferences and Rights of
Series D Convertible Preferred Stock to the Restated Certificate of
Incorporation of the Company, as amended from time to time (the “Series D
Certificate”) (whether or not waived by the holders of Series D Convertible
Preferred Stock), (ii) the date on which the Company receives in cash an
aggregate of at least $30,000,000 in connection with the consummation of a
transaction or series of transactions pursuant to which the Company licenses its
Intellectual Property Rights (as defined in Section 5.9(a)) related to the
Company’s gene transfer therapy for Parkinson’s disease and (iii) October 31,
2011.
(h) “New Preferred Stock” shall mean the class or series of Preferred Stock sold
in the Next Preferred Equity Financing.
(i) “Next Preferred Equity Financing” shall mean the next sale (or series of
related sales) by the Company of New Preferred Stock following the date of this
Agreement (i) pursuant to which the Company receives gross proceeds of not less
than $30,000,000 (excluding the aggregate amount of Notes converted into New
Preferred Stock upon conversion of the Notes pursuant to Section 2.2 below) and
(ii) in which such New Preferred Stock is senior to all other Equity Securities
with respect to liquidation and dividend rights.
(j) “Notes” shall mean the one or more promissory notes issued to each Lender
pursuant to Section 2.1 below, the form of which is attached hereto as
Exhibit A.
(k) “Required Note Holders” shall mean the holders of a majority in interest of
the aggregate principal amount of Notes then outstanding.
(l) “Preferred Stock” shall mean the preferred stock, par value $0.10 per share,
of the Company.
(m) “Security Agreement” shall mean that certain Security Agreement, dated as of
even date herewith, by and among the Company and the Lenders.
(n) “Warrant Shares” shall mean the shares of Common Stock issuable upon
exercise of the Warrants.
(o) “Warrants” shall mean one or more warrants issued pursuant to Section 3
below.
2. Amount and Terms of the Secured Senior Notes.
2.1 Issuance of Secured Senior Notes. In return for the Consideration paid by
each Lender, the Company shall sell and issue to such Lender one or more secured
senior Notes. Each Note shall have an initial principal balance equal to the
Consideration paid by such Lender for the Note, as set forth in the Schedule of
Lenders. Each Note shall be convertible into Conversion Shares pursuant to
Section 2.2 below and shall be secured by the assets of the Company as described
in such Notes and the Security Agreement.

 

2



--------------------------------------------------------------------------------



 



2.2 Note Conversion.
(a) Next Equity Financing. Any unpaid principal and unpaid accrued interest of
each Note shall automatically be converted into Conversion Shares upon the
closing of the Next Preferred Equity Financing. The number of Conversion Shares
to be issued upon such conversion shall be determined as follows:
(i) if the Next Preferred Equity Financing is consummated prior to July 1, 2011,
the number of Conversion Shares shall be equal to the quotient obtained by
dividing (A) (I) the product of 1.1 and the outstanding principal amount on a
Note to be converted on the date of conversion, plus (II) the unpaid accrued
interest on such Note, by (B) the Conversion Price; or
(ii) if the Next Preferred Equity Financing is consummated between July 1, 2011
and October 30, 2011, the number of Conversion Shares shall be equal to the
quotient obtained by dividing (A) (I) the product of 1.2 and the outstanding
principal amount on a Note to be converted on the date of conversion, plus
(II) the unpaid accrued interest on such Note, by (B) the Conversion Price.
At least five (5) days prior to the closing of the Next Preferred Equity
Financing, the Company shall notify the holder of each Note in writing of the
terms under which the Equity Securities of the Company will be sold in such
financing. The issuance of Conversion Shares pursuant to the conversion of each
Note shall be upon and subject to the same terms and conditions applicable to
the New Preferred Stock sold in the Next Preferred Equity Financing.
(b) No Fractional Shares. Upon the conversion of a Note into Conversion Shares,
in lieu of any fractional shares to which the holder of the Note would otherwise
be entitled, the Company shall pay the Note holder cash equal to such fraction
multiplied by the Conversion Price.
(c) Mechanics of Conversion. The Company shall not be required to issue or
deliver the Conversion Shares until the Note holder has surrendered the Note to
the Company.
3. Warrants. Upon the Closing (as defined in Section 4 below), and in return for
the Company’s receipt of the Consideration, each Lender shall receive a warrant
to purchase Common Stock in the form attached hereto as Exhibit B (the
“Warrant”). Each Warrant shall be exercisable at an exercise price of $1.44 per
share for that number of Warrant Shares set forth opposite the name of each
Lender on said Exhibit B (in each case, subject to adjustments as set forth in
the Warrant). The Warrant Shares shall constitute “Registrable Securities” under
the Registration Rights Agreement by and among the Company and the Investors
named therein dated as of November 19, 2007, as amended from time to time, as
reflected in that certain amendment to the Registration Rights Agreement dated
as of even date herewith.

 

3



--------------------------------------------------------------------------------



 



4. Closing. The closing (the “Closing”) of the purchase of Notes and issuance of
Warrants in return for the Consideration paid by each Lender shall take place at
10:00 am on the date hereof at the offices of Winston & Strawn LLP, 200 Park
Avenue, New York, NY 10166, or at such other time and place as the Company and
Required Note Holders agree upon orally or in writing. At the Closing, each
Lender shall deliver the Consideration to the Company and the Company shall
deliver to each Lender (i) one or more executed Notes and Warrants in return for
the respective Consideration provided to the Company and (ii) an opinion of
legal counsel to the Company in substantially the form attached hereto as
Exhibit C.
5. Representations and Warranties of the Company. Except as disclosed by the
Company in a written Disclosure Schedule provided by the Company to the Lenders
(the “Disclosure Schedule”), the Company hereby represents and warrants to the
Lenders that:
5.1 Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing, and in good standing under the laws of the
State of Delaware and has all requisite corporate power and authority to own,
operate and occupy its properties and to carry on its business as now conducted
and as described in the documents filed by the Company under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and the rules and
regulations promulgated thereunder since January 1, 2009 through the date
hereof, including, without limitation, its most recent report on Form 10-K (the
“Exchange Act Documents”). The Company is duly qualified to transact business
and is registered or qualified to do business and is in good standing in each
jurisdiction in which the nature of the business conducted by it or the location
of the properties owned or leased by it requires such qualification, except
where the failure to be so authorized, qualified or in good standing would not
be reasonably likely to have a Material Adverse Effect. No proceeding to which
the Company is a party has been instituted in any such jurisdiction, revoking,
limiting or curtailing, or seeking to revoke, limit or curtail, such power and
authority or qualification. The Company is an operating company within the
meaning of the Department of Labor Regulation 2510.3-101. The Company has no
subsidiaries as defined in Rule 405 under the Securities Act of 1933, as amended
(the “Securities Act”).
5.2 Authorization and Issuance. Except for the authorization and issuance of the
shares issuable in connection with the Next Preferred Equity Financing, all
corporate action has been taken on the part of the Company, its officers,
directors and stockholders necessary for the authorization, execution and
delivery of this Agreement, the Notes and the Warrants. Except as may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or affecting the enforcement of creditors’ rights, except as rights
to indemnity and contribution may be limited by state or federal securities laws
or the public policy underlying such laws, and except as enforceability may be
subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law), the Company
has taken all corporate action required to make all of the obligations of the
Company reflected in the provisions of this Agreement, the Notes and the
Warrants, the valid and enforceable obligations they purport to be. The
Conversion Shares and the Warrant Shares, when issued, will be duly and validly
issued, fully paid and non-assessable.

 

4



--------------------------------------------------------------------------------



 



5.3 Non-Contravention. The execution and delivery of the Transaction Documents,
the issuance and sale of the Notes and the Warrants under this Agreement, the
fulfillment of the terms of the Transaction Documents and the consummation of
the transactions contemplated thereby do not and will not (A) conflict with or
constitute a violation of, or default (with the passage of time or otherwise)
(including any covenant, restriction or provision with respect to financial
ratios or tests or any aspect of the financial condition or results of
operations of the Company) under, (i) any bond, debenture, note or other
evidence of indebtedness, lease, contract, indenture, mortgage, deed of trust,
loan agreement, joint venture or other agreement or instrument to which the
Company is a party or by which it or its properties are bound, (ii) the
certificate of incorporation, by-laws or other organizational documents of the
Company, or (iii) any law, administrative regulation, ordinance or order of any
court or governmental agency, arbitration panel or authority or the rules of the
OTC Bulletin Board (the “OTC BB”) applicable to the Company or its properties,
except in the case of clauses (i) and (iii) for any such conflicts, violations
or defaults which are not reasonably likely to have a Material Adverse Effect or
(B) other than the security interest granted under the Security Agreement,
result in the creation or imposition of any lien, encumbrance, claim, security
interest or restriction whatsoever upon any of the properties or assets of the
Company or an acceleration of indebtedness pursuant to any obligation, agreement
or condition contained in any bond, debenture, note or any other evidence of
indebtedness or any indenture, mortgage, deed of trust or any other agreement or
instrument to which the Company is a party or by which it is bound or to which
any of the property or assets of the Company is subject, except to the extent
that such acceleration would not have a Material Adverse Effect. No consent,
approval, authorization or other order of, or registration, qualification or
filing with, any regulatory body, administrative agency, or other governmental
body or any other person is required for the execution and delivery of the
Transaction Documents by the Company, the valid issuance and sale of the Notes
and Warrants to be sold pursuant to the Transaction Documents and the
performance by the Company of its other obligations thereunder, other than such
as have been made or obtained, and except for any post closing securities
filings or notifications required to be made under federal or state securities
laws.
5.4 Indebtedness. The Company does not have any outstanding Indebtedness.
“Indebtedness” means, without duplication all (a) indebtedness for borrowed
money, (b) notes payable, whether or not representing obligations for borrowed
money, (c) obligations representing the deferred purchase price for property or
services, (d) obligations secured by any mortgage or lien on property owned or
acquired subject to such mortgage or lien, whether or not the liability secured
thereby shall have been assumed, (e) all guaranties, endorsements and other
contingent obligations, in respect of Indebtedness of others, whether or not the
same are or should be so reflected in the Company’s balance sheet, except
guaranties by endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business and (f) that portion of
any lease payments due under leases required to be capitalized in accordance
with generally accepted accounting principles consistently applied, provided
however, that Indebtedness shall not include trade payables and trade debt.
5.5 Capitalization. The authorized capital of the Company consists of
100,000,000 shares of Common Stock and 5,000,000 shares of Preferred Stock, of
which 650 shares have been designated Series A Preferred Stock, 700,000 shares
have been designated Series C Preferred Stock and 792,100 shares have been
designated Series D Preferred Stock. As of November 10, 2010, 28,881,816 shares
were issued and outstanding, consisting of 27,865,010 shares of Common Stock,
645 shares of Series A Preferred Stock, 281,263 shares of Series C Preferred
Stock and 734,898 shares of Series D Preferred Stock. The Company has not issued
any capital stock since the date above other than pursuant to (i) employee
benefit plans disclosed in the Exchange Act Documents, or (ii) outstanding
warrants, options or other securities disclosed in the Exchange Act Documents.
The outstanding shares of capital stock of the Company have been duly and
validly issued and are fully paid and nonassessable, have been issued in
compliance with all

 

5



--------------------------------------------------------------------------------



 



federal and state securities laws, and were not issued in violation of any
preemptive rights or similar rights to subscribe for or purchase securities.
Except as set forth in or contemplated by the Exchange Act Documents, there are
no outstanding rights (including, without limitation, preemptive rights),
warrants or options to acquire, or instruments convertible into or exchangeable
for, any unissued shares of capital stock or other equity interest in the
Company or any contract, commitment, agreement, understanding or arrangement of
any kind to which the Company is a party or of which the Company has knowledge
and relating to the issuance or sale of any capital stock of the Company, any
such convertible or exchangeable securities or any such rights, warrants or
options. Without limiting the foregoing and except as provided herein or as
disclosed in the Exchange Act Documents, no preemptive right, co-sale right,
right of first refusal, registration right, or other similar right exists with
respect to the Notes or Warrants or the issuance and sale thereof. No further
approval or authorization of any stockholder, the Board of Directors of the
Company or others is required for the issuance and sale of the Notes or
Warrants. Except as disclosed in the Exchange Act Documents, there are no
stockholders agreements, voting agreements or other similar agreements with
respect to the Common Stock to which the Company is a party or, to the knowledge
of the Company, between or among any of the Company’s stockholders.
5.6 Legal Proceedings. There is no material legal or governmental proceeding
pending or, to the knowledge of the Company, threatened to which the Company is
a party or of which the business or property of the Company is subject that is
not disclosed in the Exchange Act Documents.
5.7 No Violations. The Company is not (i) in violation of its certificate of
incorporation, by-laws, or other organizational document; (ii) in violation of
any law, administrative regulation, ordinance or order of any court or
governmental agency, arbitration panel or authority applicable to the Company,
which violation, individually or in the aggregate, would be reasonably likely to
have a Material Adverse Effect; or (iii) in default (and there exists no
condition which, with the passage of time or otherwise, would constitute a
default) in the performance of any bond, debenture, note or any other evidence
of indebtedness in any indenture, mortgage, deed of trust or any other agreement
or instrument to which the Company is a party or by which the Company is bound
or by which the properties of the Company is bound, which default, individually
or in the aggregate, would be reasonably likely to have a Material Adverse
Effect.
5.8 Governmental Permits, Etc. With the exception of the matters which are dealt
with separately in Sections 5.1 (Organization, Good Standing and Qualification),
5.9 (Intellectual Property), 5.13 (Exchange Act Compliance), and 5.14 (Reporting
Status), the Company has all necessary franchises, licenses, certificates and
other authorizations from any foreign, federal, state or local government or
governmental agency, department, or body that are currently necessary for the
operation of the business of the Company as currently conducted and as described
in the Exchange Act Documents except where the failure to currently possess
could not reasonably be expected to have a Material Adverse Effect.

 

6



--------------------------------------------------------------------------------



 



5.9 Intellectual Property.
(a) The Company owns or has valid, binding and enforceable licenses or other
rights to use the patents and patent applications, copyrights, trademarks, trade
names, service marks, service names, and know how (including trade secrets and
other unpatented proprietary intellectual property rights) (collectively, the
“Intellectual Property Rights”) that are necessary to conduct its business in
the manner in which it is presently conducted or contemplated to be conducted,
except where the failure to have such ownership, license or right to use would
not, individually or in the aggregate, have a Material Adverse Effect.
(b) Section 5.9(b) of the Disclosure Schedule lists all (i) patents of the
Company, (ii) owned patent applications of the Company and (iii) license
agreements to use patents or patent applications by the Company. To the
knowledge of the Company, there are no present or threatened infringements of
any patents or patent applications owned by the Company or licensed to the
Company (the “Company Patents”) by any third party, except, in either case, for
such infringements which would not, individually or in the aggregate, have a
Material Adverse Effect. The Company has complied with the required duty of
candor and good faith in dealing with the United States Patent and Trademark
Office (the “PTO”) with respect to the Company Patents, and, to the Company’s
knowledge, all individuals to whom the duty of candor and good faith applies
with respect to the Company Patents have complied with such duty, including the
duty to disclose to the PTO all information believed to be material to the
patentability of the Company Patents. The Company is not aware of any
publication, disclosure, public use, or offer for sale by any of its employees
or consultants of subject matter prior to the filing date of any one of the
Company Patents that negatively impacts the patentability of any claim of such
patent. There are no legal or governmental proceedings pending relating to
Company Patents other than proceedings in the PTO, or foreign patent office
review of pending applications for patents, and, other than PTO (or patent
offices in other jurisdictions) review of pending applications for patents, to
the Company’s knowledge, no such proceedings are threatened or contemplated by
governmental authorities.
(c) To the Company’s knowledge, there are no pending, nor has there been any
notice of any third party patents or threatened, actions, suits, proceedings,
claims or allegations by others that the Company, including through use of the
Company Patents, is or will be infringing any patent, trade secret, trademark,
service mark, copyright or other proprietary intellectual property rights.
(d) The Company is not in breach of, and has complied in all respects with all
terms of, any of the license agreements under which the Company licenses a
patent or patent application that covers technology necessary to conduct or used
in the conduct of the Company’s business in the manner in which it is currently
conducted; except as would not, individually or in the aggregate, have a
Material Adverse Effect.

 

7



--------------------------------------------------------------------------------



 



(e) The Company is not aware of any obligation of any of its employees under any
contract (including licenses, covenants or commitments of any nature) or other
agreement, or subject to any judgment, decree or order of any court or
administrative agency, that would interfere with the use of such employee’s best
efforts to promote the interest of the Company or that would conflict with the
Company’s business; and to the Company’s knowledge, it is not and will not be
necessary to use any inventions, trade secrets or proprietary information of any
of its consultants, or its employees (or persons it currently intends to hire)
made prior to their employment by the Company, except for technology that is
licensed to or owned by the Company. All employees of the Company have executed
and delivered to and in favor of the Company an agreement regarding the
protection of confidential and proprietary information and the assignment to the
Company of all intellectual property rights arising from the services performed
for the Company by such persons.
5.10 Financial Statements; Solvency; Obligations to Related Parties.
(a) The financial statements of the Company and the related notes contained in
the Exchange Act Documents present fairly, in accordance with generally accepted
accounting principles applied on a consistent basis (“GAAP”), the financial
position of the Company and its subsidiaries as of the dates indicated, and the
results of its operations and cash flows for the periods therein specified
consistent with the books and records of the Company and its subsidiaries except
that the unaudited interim financial statements were or are subject to normal
and recurring year end adjustments which are not expected to be material in
amount except as otherwise described in the Exchange Act Documents. Such
financial statements (including the related notes) have been prepared in
accordance with GAAP throughout the periods therein specified, except as may be
disclosed in the notes to such financial statements, or in the case of unaudited
statements, as may be permitted by the Securities and Exchange Commission (the
“SEC”) and except as disclosed in the Exchange Act Documents. The other
financial information contained in the Exchange Act Documents has been prepared
on a basis consistent with the financial statements of the Company.
(b) Except as set forth in the Exchange Act Documents, the Company has no
knowledge of any facts or circumstances which lead it to believe that it will be
required to file for reorganization or liquidation under the bankruptcy or
reorganization laws of any jurisdiction, and has no present intention to so
file.
(c) Except as set forth in any Exchange Act Documents, there are no obligations
of the Company to officers, directors, stockholders or employees of the Company
other than:
(i) for payment of salary for services rendered and for bonus payments;
(ii) reimbursements for reasonable expenses incurred on behalf of the Company;
(iii) for other standard employee benefits made generally available to all
employees (including stock option agreements outstanding under any stock option
plan approved by the Board of Directors of the Company);
(iv) obligations listed in the Company’s financial statements; and
(v) under applicable laws.

 

8



--------------------------------------------------------------------------------



 



Except as described above or in any Exchange Act Documents, (i) none of the
officers, directors or, to the best of the Company’s knowledge, key employees or
stockholders of the Company or any members of their immediate families, are
indebted to the Company, individually or in the aggregate, in excess of
$120,000, and (ii) none of the officers, directors or, to the best of the
Company’s knowledge, key employees have any direct or indirect ownership
interest in any firm or corporation with which the Company is affiliated or with
which the Company has a business relationship, or any firm or corporation which
competes with the Company, other than passive investments in publicly traded
companies (representing less than one percent (1%) of such company) which may
compete with the Company. Except as described above or as set forth in the
Exchange Act Documents, no officer, director, or any member of their immediate
families, is, directly or indirectly, interested in any material contract with
the Company and no agreements, understandings or proposed transactions are
contemplated between the Company and any such person. Except as set forth in any
Exchange Act Documents, the Company is not a guarantor or indemnitor of any
indebtedness of any other person, firm or corporation.
5.11 No Material Adverse Change. Except as disclosed in the Exchange Act
Documents, since January 1, 2010, there has not been (i) any material adverse
change in the financial condition or results of operations of the Company,
(ii) any event affecting the Company which has had or could reasonably be
expected to have a Material Adverse Effect, (iii) any obligation, direct or
contingent, that is material to the Company, incurred by the Company, except
obligations incurred in the ordinary course of business or with respect to the
transactions contemplated by the Transaction Documents or (iv) any dividend or
distribution of any kind declared, paid or made on the capital stock of the
Company.
5.12 Disclosure. The representations and warranties of the Company contained in
this Section 5 as of the date hereof do not and will not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading. The Company
understands and confirms that the Lenders will rely on the foregoing
representations in purchasing the Notes and Warrants.
5.13 Exchange Act Compliance. The Common Stock is registered pursuant to Section
12(g) of the Exchange Act and is quoted on the OTC BB, and the Company has taken
no action designed to, or likely to have the effect of, terminating the
registration of the Common Stock under the Exchange Act or removal from
quotation of the Common Stock from the OTC BB, nor has the Company received any
notification that the SEC, the OTC BB or the Financial Industry Regulatory
Authority (“FINRA”) is contemplating terminating such registration or quotation.
5.14 Reporting Status. Since January 1, 2008, the Company has filed or furnished
with the SEC in a timely manner all of the documents that the Company was
required to file or furnish under the Exchange Act. As of the date of filing
thereof, each Exchange Act Document complied in all material respects with the
requirements of the Exchange Act and the rules and regulations of the SEC
promulgated thereunder applicable to such Exchange Act Document. None of the
Exchange Act Documents, as of the date filed, contained any untrue statement of
a material fact or omitted to state a material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.

 

9



--------------------------------------------------------------------------------



 



5.15 No Manipulation of Stock. The Company has not taken, in violation of
applicable law, any action designed to or that might reasonably be expected to
cause or result in stabilization or manipulation of the price of the Common
Stock.
5.16 Company Not an “Investment Company”. The Company has been advised of the
rules and requirements under the Investment Company Act of 1940, as amended (the
“Investment Company Act”). The Company is not, and immediately after receipt of
payment for the Notes and Warrants will not be, an “investment company” within
the meaning of the Investment Company Act.
5.17 Embargoed Person. The Company has no foreign operations and (i) none of the
funds or other assets of the Company constitute or shall constitute property of,
or shall be beneficially owned, directly or indirectly, by any person with whom
U.S. persons are restricted from engaging in financial or other transactions
under United States law, including, but not limited to, the International
Emergency Economic Powers Act, 50 U.S.C. § 1701 et seq., The Trading with the
Enemy Act, 50 U.S.C. App. 1 et seq., and any executive orders or regulations
promulgated under any such United States laws (each, an “Embargoed Person”),
with the result that the investments evidenced by the Notes or the Warrants are
or would be in violation of law; (ii) no Embargoed Person has or shall have any
interest of any nature whatsoever in the Company with the result that the
investments evidenced by the Notes and Warrants are or would be in violation of
law; and (iii) none of the funds of the Company are or shall be derived from any
unlawful activity with the result that the investments evidenced by the Notes or
the Warrants are or would be in violation of law; provided, that, with respect
to the covenants contained in this Section 5.17, the Company may assume that the
Lenders are not Embargoed Persons. The Company certifies that, to the Company’s
knowledge, the Company has not been designated, and is not owned or controlled
by, an Embargoed Person.
5.18 Accountants. To the Company’s knowledge, J.H. Cohn LLP and BDO USA, LLP,
which have expressed their opinions with respect to the financial statements
included in the Company’s Annual Report on Form 10-K for the year ended
December 31, 2009, are independent accountants as required by the Securities Act
and the rules and regulations promulgated thereunder.
5.19 Contracts. The contracts filed as exhibits to the Exchange Act Documents
are in full force and effect on the date hereof, except as to contracts whose
term has expired, and the Company is not in breach of or default under any of
such contracts, except as would not have a Material Adverse Effect. The Company
has filed with the SEC all contracts and agreements required to be filed by the
Exchange Act.
5.20 Taxes. The Company has filed all material federal, state and foreign income
and franchise tax returns due to be filed as of the date hereof, taking into
account all extensions, and has paid or accrued all taxes shown as due thereon,
and the Company has no knowledge of a tax deficiency which has been or might be
asserted or threatened against it which would have a Material Adverse Effect.

 

10



--------------------------------------------------------------------------------



 



5.21 Transfer Taxes. On the date of the Closing, all stock transfer or other
taxes (other than income taxes) which are required to be paid in connection with
the sale and transfer of the Warrants to be sold to the Lenders hereunder will
be, or will have been, fully paid or provided for by the Company and all laws
imposing such taxes will be or will have been fully complied with.
5.22 Private Offering. Assuming the correctness of the representations and
warranties of the Lenders set forth in Section 6 hereof, the offer and sale of
the Notes and Warrants hereunder, and the issuance of the Warrant Shares
pursuant to the Warrants, shall be exempt from registration under the Securities
Act. The Company has not in the past nor will it hereafter take any action to
sell, offer for sale or solicit offers to buy any securities of the Company
which would bring the offer, issuance or sale of the Notes or the Warrants as
contemplated by this Agreement or the Warrant Shares, within the provisions of
Section 5 of the Securities Act, unless such offer, issuance or sale was or
shall be within the exemptions of Section 4 of the Securities Act. Neither the
Company nor any person acting on behalf of the Company has offered or sold any
of the Notes or Warrants by any form of general solicitation or general
advertising (as those terms are used in Regulation D under the Securities Act).
5.23 Controls and Procedures. The Company is in material compliance with all
provisions of the Sarbanes Oxley Act of 2002 which are applicable to it as of
the date hereof. Except as provided in the Exchange Act Documents, the Company
maintains a system of internal control over financial reporting (as such term is
defined in the Exchange Act) sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Company’s certifying officers are responsible for establishing and maintaining
disclosure controls and procedures (as defined in Exchange Act) for the Company
and they have (a) designed such disclosure controls and procedures, or caused
such disclosure controls and procedures to be designed under their supervision,
to ensure that material information relating to the Company, including its
subsidiaries, is made known to the certifying officers by others within those
entities, particularly during the periods in which the Exchange Act Documents
have been prepared; (b) to the extent required by the Exchange Act, evaluated
the effectiveness of the Company’s disclosure controls and procedures and
presented in the Exchange Act Documents their conclusions about the
effectiveness of the disclosure controls and procedures, as of the end of the
periods covered by the Exchange Act Documents based on such evaluation; and
(c) since the last evaluation date referred to in (b) above, there have been no
material changes in the Company’s internal control over financial reporting (as
such term is defined in the Exchange Act) or, to the Company’s knowledge, in
other factors that could significantly affect the Company’s internal control
over financial reporting.
5.24 Real Property Holding Corporation. Since its date of incorporation, the
Company has not been, and as of the date hereof shall not be, a “United States
real property holding corporation,” as defined in Section 897(c)(2) of the
Internal Revenue Code of 1986, and in Section 1.897-2(b) of the Treasury
Regulations issued thereunder. The Company has no current plans or intentions
which would cause the Company to become a “United States real property holding
corporation,” and the Company has filed with the IRS all statements, if any,
with its United States income tax returns which are required under
Section 1.897-2(h) of the Treasury Regulations. The shares of the Company do not
derive their value principally from real property, and the property of the
Company does not and will not consist principally of real property.

 

11



--------------------------------------------------------------------------------



 



5.25 Relationship with General Electric Company or its Affiliates. Other than
with respect to the transactions contemplated in the Transaction Documents or as
disclosed in the Exchange Act Documents, the Company does not have any equity,
creditor or similar relationship (including, without limitation, any investment
in (or right to acquire an investment in), or any debtor, revolving credit,
leasing or creditor relationship, but excluding any vendor or vendee
relationship, with General Electric Company or any subsidiary or affiliate
thereof, other than Palisade Private Partnership, L.P. or any of its affiliates
(“Palisade”). The Company is not a party in interest, as defined in
Section 3(14) of the Employee Retirement Income Security Act of 1974, as
amended, with respect to General Electric Pension Trust.
5.26 Clinical Trials. The preclinical tests and clinical trials that are
described in, or the results of which are referred to in, the Exchange Act
Documents, were and, if still pending, are being conducted in all material
respects in accordance with protocols filed with the appropriate regulatory
authorities for each such test or trial, as the case may be. The description of
the results of such tests and trials contained in the Exchange Act Documents are
accurate and complete in all material respects, and the Company has no knowledge
of any other studies or tests the results of which are inconsistent with, or
otherwise call into question, the results described or referred to in the
Exchange Act Documents. The Company has not received any notices or other
correspondence from the United States Food and Drug Administration (the “FDA”)
or from any other U.S. or foreign government agency requiring the termination,
suspension or modification of any clinical trials that are described or referred
to in the Exchange Act Documents, and the Company has operated and currently is
in compliance in all material respects with all applicable rules, regulations
and policies of the FDA.
6. Representations and Warranties of the Lenders. In connection with the
transactions provided for herein, each Lender hereby represents and warrants to
the Company that:
6.1 Authorization. The Lender has all requisite power and authority to execute,
deliver and perform its obligations under this Agreement. The execution of this
Agreement and the consummation of the transactions contemplated hereby have been
duly authorized by all necessary action on the part of such Lender and this
Agreement has been duly executed and delivered and constitutes the valid and
binding obligation of the Lender enforceable in accordance with its terms,
except as rights to indemnity and contribution may be limited by state or
federal securities laws or the public policy underlying such laws, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 

12



--------------------------------------------------------------------------------



 



6.2 Purchase Entirely for Own Account. Each Lender acknowledges that this
Agreement is made with Lender in reliance upon such Lender’s representation to
the Company that the Notes, Warrants, Warrant Shares and Conversion Shares
(collectively, the “Securities”) will be acquired for investment only for the
Lender’s own account, not as a nominee or agent, and not with a view to the
resale or distribution of any part thereof in violation of the Securities Act,
and such Lender has no present intention of selling, granting any participation
in, or otherwise distributing the same. Such Lender does not have any contract,
undertaking, agreement, or arrangement with any person to sell, transfer, or
grant participation to any person with respect to any of the Securities. Nothing
contained herein shall be deemed a representation or warranty by such Lender to
hold the Securities for any period of time
6.3 Disclosure of Information. The Lender acknowledges that it has received all
the information that it has requested relating to the Company and the purchase
of the Notes and Warrants. The Lender further represents that it has had an
opportunity to ask questions and receive answers from the Company regarding the
terms and conditions of the offering of the Notes and Warrants. The Lender
recognizes that an investment in the Notes and Warrants involves a high degree
of risk, including the risk of total loss of the Lender’s investment. The Lender
has knowledge and experience in financial and business matters such that it is
capable of evaluating the risks of the investment in the Notes and Warrants. The
foregoing, however, does not limit or modify the representations and warranties
of the Company in this Agreement or the right of the Lender to rely thereon.
6.4 Accredited Investor. The Lender is an “accredited investor” within the
meaning of Rule 501 of Regulation D promulgated under the Securities Act, as
presently in effect and the Lender is also knowledgeable, sophisticated and
experienced in making, and is qualified to make decisions with respect to the
transactions contemplated hereby.
6.5 Restricted Securities. Each Lender understands that the Notes and Warrants
are characterized as “restricted securities” under the federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Securities Act only
in certain limited circumstances. Each Lender represents that it is familiar
with SEC Rule 144, as presently in effect, and understands the resale
limitations imposed thereby and by the Securities Act.
6.6 Disclosures to the Company. The Lender understands that the Company is
relying on the statements contained herein to establish an exemption from
registration under federal and state securities laws.
6.7 Legends. It is understood that the Securities may bear a legend
substantially similar to the following:
“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED, OR
OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT REGISTRATION IS NOT REQUIRED UNDER SUCH ACT OR
UNLESS SOLD PURSUANT TO RULE 144 UNDER SUCH ACT.”

 

13



--------------------------------------------------------------------------------



 



7. Defaults and Remedies.
7.1 Events of Default. The following events shall be considered “Events of
Default” with respect to each Note:
(a) The Company shall default in the payment of any part of the principal or
unpaid accrued interest on the Note after the Maturity Date or at a date fixed
by acceleration or otherwise;
(b) The Company shall make an assignment for the benefit of creditors, or shall
admit in writing its inability to pay its debts as they become due, or shall
file a voluntary petition for bankruptcy, or shall file any petition or answer
seeking for itself any reorganization, arrangement, composition, readjustment,
dissolution or similar relief under any present or future statute, law or
regulation, or shall file any answer admitting the material allegations of a
petition filed against the Company in any such proceeding, or shall seek or
consent to or acquiesce in the appointment of any trustee, receiver or
liquidator of the Company, or of all or any substantial part of the properties
of the Company, or the Company or its respective directors or majority
stockholders shall take any action looking to the dissolution or liquidation of
the Company;
(c) Within thirty (30) days after the commencement of any proceeding against the
Company seeking any bankruptcy reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any present or
future statute, law or regulation, such proceeding shall not have been
dismissed, or within thirty (30) days after the appointment without the consent
or acquiescence of the Company of any trustee, receiver or liquidator of the
Company or of all or any substantial part of the properties of the Company, such
appointment shall not have been vacated;
(d) Within thirty (30) days after the Company becomes involved in litigation
that threatens to materially and adversely affect the Company’s business,
operations, assets, results of operations or prospects, if the Company’s
involvement has not terminated by such date in a manner that does not and could
not reasonably be expected to materially and adversely affect the Company’s
business, operations, assets, results of operations or prospects;
(e) Any default or defined event of default that has not otherwise been cured or
forgiven shall occur under any agreement to which the Company or any of its
subsidiaries is a party that evidences Indebtedness of $250,000 or more;
(f) The Company shall fail to observe or perform any other obligation to be
observed or performed by it under this Agreement, the Security Agreement, the
Notes or the Warrants within 30 days after written notice from the Required Note
Holders to perform or observe the obligation; or
(g) The Company shall have materially breached a representation or warranty
under this Agreement or the Security Agreement.

 

14



--------------------------------------------------------------------------------



 



7.2 Remedies. Upon the occurrence of an Event of Default under Section 7.1
hereof, at the option and upon the declaration of Required Note Holders, the
entire unpaid principal and accrued and unpaid interest on such Note shall,
without presentment, demand, protest, or notice of any kind, all of which are
hereby expressly waived, be forthwith due and payable, and such holder may,
immediately and without expiration of any period of grace, enforce payment of
all amounts due and owing under such Note and exercise any and all other
remedies granted to it at law, in equity or otherwise.
8. Covenants. Except to the extent the following covenants and provisions of
this Section are waived in any instance by the Required Note Holders, the
Company covenants and agrees that until the Notes are paid in full or converted
into equity securities of the Company:
8.1 Distributions. The Company shall not declare or pay any dividends, purchase,
redeem, retire, or otherwise acquire for value any of its capital stock (or
rights, options or warrants to purchase such shares) now or hereafter
outstanding, return any capital to its stockholders as such, or make any
distribution of assets to its stockholders as such, or pay into or set aside a
sinking fund for such purpose; provided, however, that nothing herein contained
shall prevent the Company from: (i) effecting a stock split or declaring a stock
dividend in shares of capital stock of the Company; (ii) complying with any
specific provision of the terms of this Agreement and the Notes; (iii) redeeming
any stock of a deceased stockholder out of insurance held by the Company on that
stockholder’s life; or (iv) repurchasing any stock of an officer, employee or
consultant subject to a stock repurchase agreement under which the Company has
the right or obligation to repurchase such shares in the event of termination of
employment or of a consulting arrangement; provided, however, that such purchase
shall not exceed $250,000 in the aggregate.
8.2 Indebtedness. The Company shall not create, incur, assume or suffer to exist
any liability with respect to Indebtedness except for: (i) the Notes and
(ii) current liabilities and trade payables, other than for borrowed money,
which are incurred in the ordinary course of business.
8.3 Use of Proceeds. The Company shall use the proceeds from the sale of the
Notes and Warrants solely for the following purposes: (i) working capital,
(ii) the open label arm of the Company’s Phase 2 clinical trial for the
treatment of advanced Parkinson’s disease, (iii) completion of the initial
portion of the Company’s Phase 2 clinical trial for the treatment of advanced
Parkinson’s disease and (iv) the scale-up of the Company’s manufacturing
capabilities.
8.4 Removal of Legends. Upon Rule 144(b) becoming available with respect to a
Lender’s Warrant Shares, the Company shall, upon a Lender’s written request,
promptly cause certificates evidencing such shares to be replaced with
certificates which do not bear a restrictive legend described in Section 6.7.
8.5 Section 203 Exemption. The Board of Directors has adopted this Agreement and
the transactions contemplated hereby and thereby in such manner as is sufficient
to render the restrictions of Section 203 of the Delaware General Corporations
Law inapplicable to the Agreements and all transactions contemplated hereby and
thereby.

 

15



--------------------------------------------------------------------------------



 



8.6 Rule 144. The Company covenants that it will timely file the reports
required to be filed by it under the Securities Act and the Exchange Act and the
rules and regulations adopted by the SEC thereunder (or, if the Company is not
required to file such reports, it will, upon the request of a Lender if such
request is made after the first anniversary of the Closing, make publicly
available such information as necessary to permit sales pursuant to Rule 144
under the Securities Act), and it will take such further action as any such
Lender may reasonably request, all to the extent required from time to time to
enable such Lender to sell Securities purchased hereunder without registration
under the Securities Act within the limitation of the exemptions provided by
(a) Rule 144 under the Securities Act, as such Rule may be amended from time to
time, or (b) any similar rule or regulation hereafter adopted by the SEC. Upon
request, the Company will provide to the Lender written certification of its
compliance with the provisions of this Section 8.6.
8.7 Issuance and Quotation. The Company shall comply with all requirements of
FINRA and the SEC with respect to the issuance of the Warrant Shares and the OTC
BB with respect to the quotation of the Warrant Shares on the OTC BB, including
without limitation providing a CUSIP number for all such shares, to the extent
required.
8.8 Investment Company. The Company shall conduct its business in a manner so
that it will not become subject to the Investment Company Act.
8.9 Disclosure. The Company shall as soon as practicable after the Closing issue
a press release disclosing the material terms of the transactions contemplated
by the Transaction Documents (including at least the Notes and Warrants sold and
proceeds therefrom).
8.10 Status as an Operating Company. The Company shall maintain its status as an
operating company within the meaning of the Department of Labor
Regulation 2510.3-101.
8.11 Right of First Refusal.
(a) Right of First Refusal. The Company shall not issue, sell or exchange, agree
or obligate itself to issue, sell or exchange, or reserve or set aside for
issuance, sale or exchange, in a transaction not involving a public offering,
any (i) equity security or debt security of the Company, including without
limitation, any security which by its terms is convertible into or exchangeable
for any equity security of the Company or (ii) any option, warrant or other
right to subscribe for, purchase or otherwise acquire any equity security or any
debt security of the Company, unless in each case the Company shall have first
offered to sell an amount of such securities equal to the Participation Amount,
as defined in Section 8.11(f) hereof (the “Offered Securities”), to the Lenders
(each, an “Offeree” and collectively, the “Offerees”) as follows: Each Offeree
shall have the right to purchase (x) that portion of the Offered Securities as
the principal amount of the Note or Notes held by such Offeree bears to the
aggregate principal amounts of the Notes held by all Offerees (the “Basic
Amount”), and (y) such additional portion of the Offered Securities as such
Offeree shall indicate that it will purchase should the other Offerees subscribe
for less than their Basic Amounts (the “Undersubscription Amount”), at a price
and on such other terms as shall have been specified by the Company in writing
delivered to such Offeree (the “Offer”), which Offer by its terms shall remain
open and irrevocable for a period of fifteen (15) days from receipt of the
Offer.

 

16



--------------------------------------------------------------------------------



 



(b) Notice of Acceptance. Notice of each Offeree’s intention to accept, in whole
or in part, any Offer made shall be evidenced by a writing signed by such
Offeree and delivered to the Company prior to the end of the fifteen (15) day
period of such Offer, setting forth such of the Offeree’s Basic Amount as such
Offeree elects to purchase and, if such Offeree shall elect to purchase all of
its Basic Amount, such Undersubscription Amount as such Offeree shall elect to
purchase (the “Notice of Acceptance”). If the Basic Amounts subscribed for by
all Offerees are less than the total Offered Securities, then each Offeree who
has set forth Undersubscription Amounts in its Notice of Acceptance shall be
entitled to purchase, in addition to the Basic Amounts subscribed for, all
Undersubscription Amounts it has subscribed for; provided, however, that should
the Undersubscription Amounts subscribed for exceed the difference between the
Offered Securities and the Basic Amounts subscribed for (the “Available
Undersubscription Amount”), each Offeree who has subscribed for any
Undersubscription Amount shall be entitled to purchase only that portion of the
Available Undersubscription Amount as the Undersubscription Amount subscribed
for by such Offeree bears to the total Undersubscription Amounts subscribed for
by all Offerees, subject to rounding by the Company to the extent it reasonably
deems necessary. The purchase by the Offerees of any Offered Securities is
subject in all cases to the preparation, execution and delivery by the Company
and the Offerees of a purchase agreement relating to such Offered Securities
reasonably satisfactory in form and substance to the Company and the Offerees
and their respective counsel.
(c) Conditions to Acceptances and Purchase.
(i) Permitted Sales of Refused Securities. In the event that Notices of
Acceptance are not given by the Offerees in respect of all the Offered
Securities, the Company shall have seventy-five (75) days from the expiration of
the fifteen (15) day period set forth above to close the sale of all or any part
of such Offered Securities as to which a Notice of Acceptance has not been given
by the Offerees (the “Refused Securities”) to the person or persons specified in
the Offer, but only for cash and otherwise in all respects upon terms and
conditions, including, without limitation, unit price and interest rates, which
are no more favorable, in the aggregate, to the purchasers or less favorable to
the Company than those set forth in the Offer.
(ii) Closing. Upon the closing, which shall include full payment to the Company
for the sale to such other person or persons of all or less than all the Refused
Securities, the Offerees shall purchase from the Company and the Company shall
sell to the Offerees the number of Offered Securities specified in the Notices
of Acceptance upon the terms and conditions specified in the Offer.
(d) Further Sale. In each case, any Offered Securities not purchased by the
Offerees or other person or persons in accordance with Section 8.11(c)(ii) above
may not be sold or otherwise disposed of until they are again offered to the
Offerees under the procedures specified in Section 8.11(a)-(c) above.

 

17



--------------------------------------------------------------------------------



 



(e) Exceptions. The rights of the Offerees under this Section 8.11 shall not
apply to:
(i) any Common Stock issued as a stock dividend to holders of Common Stock or
upon any subdivision or combination of shares of Common Stock;
(ii) any capital stock or derivative thereof granted to an employee, director or
consultant under a stock plan approved by the Board of Directors of the Company
and its stockholders;
(iii) any securities issued as consideration for the acquisition of another
entity by the Company by merger or share exchange (whereby the Company owns no
less than fifty-one percent (51%) of the voting power of the surviving entity)
or purchase of substantially all of such entity’s stock or assets, if such
acquisition is approved by the Board of Directors;
(iv) any securities issued in connection with a strategic partnership, joint
venture or other similar arrangement, provided that the purpose of such
arrangement is not primarily the raising of capital and that such arrangement is
approved by two-thirds of the members of the Board of Directors;
(v) any securities issued to a financial institution in connection with a bank
loan or lease with such financial institution provided that such issuance is
approved by two-thirds of the members of the Board of Directors;
(vi) any securities issuable upon the exercise or conversion of options,
warrants or other convertible or exercisable securities outstanding on the date
of the Closing; and
(vii) any Common Stock issuable or issued upon the exercise of the Warrants.
(f) “Participation Amount” shall mean an amount of debt securities and equity
securities offered by the Company in a non-public transaction, as described in
Section 8.11(a) hereof, equal to the greater of (i) 19% of the aggregate amount
of such offered securities or (ii) the amount of such offered securities not
subscribed for by holders of preemptive rights with respect to such offering of
the Company’s securities, as such rights exist immediately prior to the Closing
on the date hereof.
9. Miscellaneous.
9.1 Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and assigns of the parties, provided, however, that
the Company may not assign its obligations under this Agreement without the
written consent of the Required Note Holders. Nothing in this Agreement, express
or implied, is intended to confer upon any party other than the parties hereto
or their respective successors and assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.
9.2 Pro Rata Treatment. Whether or not a default or Event of Default exists,
each payment or prepayment of principal (scheduled or unscheduled) or premium,
if any, of the Notes and each payment of interest on the Notes shall be
allocated pro rata among the Lenders in accordance with the respective principal
amounts of their outstanding Notes.

 

18



--------------------------------------------------------------------------------



 



9.3 Actions in Concert. For the sake of clarity, each Lender hereby agrees with
each other Lender that no Lender shall take any action to protect or enforce its
rights arising out of this Agreement, the Notes or any other related document
(including exercising any rights of setoff) without first obtaining the consent
of the Required Note Holders, it being the intent of Lenders that any such
action to protect or enforce rights under this Agreement and the Notes shall be
taken in concert and at the direction of Required Note Holders.
9.4 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of New York, without regard to
the choice of law principles thereof. Each of the parties hereto irrevocably
submits to the exclusive jurisdiction of the courts of the State of New York
located in New York County and the United States District Court for the Southern
District of New York for the purpose of any suit, action, proceeding or judgment
relating to or arising out of this Agreement and the transactions contemplated
hereby. Each of the parties hereto irrevocably consents to the jurisdiction of
any such court in any such suit, action or proceeding and to the laying of venue
in such court. Each party hereto irrevocably waives any objection to the laying
of venue of any such suit, action or proceeding brought in such courts and
irrevocably waives any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum. EACH OF THE PARTIES
HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH
RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED
SPECIFICALLY AS TO THIS WAIVER.
9.5 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Execution and delivery of this Agreement
by facsimile or electronic exchange bearing the copies of a party’s signature
shall constitute a valid and binding execution and delivery of this Agreement by
such party. Such facsimile or electronic copies shall constitute enforceable
original documents.
9.6 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

19



--------------------------------------------------------------------------------



 



9.7 Notices. All notices and other communications given or made pursuant hereto
shall be in writing and shall be deemed effectively given: (i) upon personal
delivery to the party to be notified, (ii) when sent by confirmed electronic
mail or facsimile if sent during normal business hours of the recipient, if not
so confirmed, then on the next business day, (iii) five (5) days after having
been sent by registered or certified mail, return receipt requested, postage
prepaid, or (iv) one (1) day after deposit with a nationally recognized
overnight courier, specifying next day delivery, with written verification of
receipt. All communications shall be sent to the respective parties at the
following addresses (or at such other addresses as shall be specified by notice
given in accordance with this Section 9.7):
If to the Company:
Neurologix, Inc.
One Bridge Plaza
Fort Lee, New Jersey 07024
Attn: Marc L. Panoff, Chief Financial Officer, Treasurer and Secretary
With a copy to:
Winston & Strawn LLP
200 Park Avenue
New York, New York 10166
Attn: Harlee A. Richmond
If to Lenders:
At the respective addresses shown on the signature pages hereto.
9.8 Finder’s Fee. Except for the fees payable by the Company to MTS Health
Partners, L.P. and Trout Capital LLC, each party represents that it neither is
nor will be obligated for any finder’s fee or commission in connection with this
transaction. Each Lender agrees to indemnify and to hold harmless the Company
from any liability for any commission or compensation in the nature of a
finder’s fee (and the costs and expenses of defending against such liability or
asserted liability) for which such Lender or any of its officers, partners,
employees or representatives is responsible. The Company agrees to indemnify and
hold harmless each Lender from any liability for any commission or compensation
in the nature of a finder’s fee (and the costs and expenses of defending against
such liability or asserted liability) for which the Company or any of its
officers, employees or representatives is responsible.
9.9 Expenses. If any action at law or in equity is necessary to enforce or
interpret the terms of this Agreement, the prevailing party shall be entitled to
reasonable attorneys’ fees, costs and necessary disbursements in addition to any
other relief to which such party may be entitled. The Company shall pay all
costs and expenses that it incurs with respect to the negotiation, execution,
delivery and performance of this Agreement. The Company shall pay the reasonable
fees and expenses of the Lenders (including legal fees) incurred with respect to
the negotiation, execution and delivery of this Agreement, up to a maximum of
$100,000 in the aggregate (of which up to $75,000 shall be reserved for the fees
and expenses of General Electric Pension Trust and up to $25,000 shall be
reserved for the fees and expenses of all other Lenders).
9.10 Entire Agreement; Amendments and Waivers. This Agreement, the Notes and the
Warrants and the other documents delivered pursuant hereto constitute the full
and entire understanding and agreement between the parties with regard to the
subjects hereof and thereof. The Company’s agreements with each of the Lenders
are separate agreements, and the sales of the Notes and Warrants to each of the
Lenders are separate sales. Nonetheless, any term of this Agreement, the Notes
or the Warrants may be amended and the observance of any term of this Agreement,
the Notes or the Warrants may be waived (either generally or in a

 

20



--------------------------------------------------------------------------------



 



particular instance and either retroactively or prospectively), with the written
consent of the Company and the Required Note Holders; provided, however, that
(i) no such amendment, modification, waiver or consent shall, unless in writing
and signed by all of the Lenders directly affected thereby, in addition to
Required Note Holders, reduce the principal amount of any Note, the amount or
rate of interest thereon or the rate of cash interest thereon (provided, that
the Required Note Holders may rescind an imposition of default interest), or
reduce, rescind or forgive any fees, premiums or other amounts payable
hereunder; and (ii) no such amendment, modification, waiver or consent shall,
unless in writing and signed by all of the holders of Notes, do any of the
following: (1) release all or substantially all of the Collateral (as such term
is defined in the Security Agreement), (2) change the definition of Required
Note Holders, (3) change any provision of this Section 9.10, or (4) amend or
modify the pro rata treatment requirements of Section 9.2. Any waiver or
amendment effected in accordance with this Section shall be binding upon each
party to this Agreement and any holder of any Note or Warrant purchased under
this Agreement at the time outstanding and each future holder of all such Notes
or Warrants.
9.11 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.
9.12 Exculpation Among Lenders; Independent Nature of Lenders’ Obligations and
Rights.
(a) Each Lender acknowledges that it is not relying upon any person, firm,
corporation or stockholder, other than the Company and its officers and
directors in their capacities as such, in making its investment or decision to
invest in the Company. Each Lender agrees that no other Lender nor the
respective controlling persons, officers, directors, partners, agents,
stockholders or employees of any other Lender shall be liable for any action
heretofore or hereafter taken or omitted to be taken by any of them in
connection with the purchase and sale of the Securities.
(b) The obligations of each Lender under this Agreement are several and not
joint with the obligations of any other Lender, and no Lender shall be
responsible in any way for the performance of the obligations of any other
Lender under this Agreement. Nothing contained herein or in any other document,
and no action taken by any Lender pursuant thereto, shall be deemed to
constitute the Lenders as a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that the Lenders are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by this Agreement. Subject to the terms hereof, each
Lender shall be entitled to independently protect and enforce its rights,
including without limitation, the rights arising out of this Agreement or out of
the other related documents, and it shall not be necessary for any other Lender
to be joined as an additional party in any proceeding for such purpose. Each
Lender has had the opportunity to be represented by its own separate legal
counsel in their review and negotiation of this Agreement.

 

21



--------------------------------------------------------------------------------



 



9.13 Survival: Indemnity.
(a) Notwithstanding any investigation made by any party to this Agreement, all
covenants, agreements, representations and warranties made by the Company herein
shall survive the execution of this Agreement, the delivery to the Lenders of
the Notes and Warrants being purchased and the payment therefor; provided, that
the representations and warranties of the parties hereunder shall only survive
for a period of one (1) year following the Closing.
(b) The Company agrees to indemnify and hold each Lender, and its respective
directors, managers, officers, shareholders, members, partners, affiliates,
employees, attorneys and agents (each, an “Indemnified Person”), harmless from
and against any and all suits, actions, proceedings, claims, damages, losses,
liabilities and expenses of any kind or nature whatsoever (including attorneys’
fees and disbursements and other costs of investigation or defense, including
those incurred upon any appeal) which may be instituted or asserted against or
incurred by any such Indemnified Person with respect to any breach (or alleged
breach) of any representation, warranty or covenant of the Company contained in
this Agreement or with respect to the execution, delivery, enforcement,
performance and administration of, or in any other way arising out of or
relating to, this Agreement or the transactions contemplated by or referred to
herein and any actions or failures to act with respect to any of the foregoing,
except to the extent that any such indemnified liability is finally determined
by a court of competent jurisdiction to have resulted from such Indemnified
Person’s gross negligence or willful misconduct. The Company shall reimburse
each Lender for amounts provided for herein on demand as such expenses are
incurred. THE COMPANY SHALL NOT BE RESPONSIBLE OR LIABLE TO ANY INDEMNIFIED
PERSON OR TO ANY OTHER PARTY OR TO ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY
BENEFICIARY OR ANY OTHER PERSON ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH
PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE
ALLEGED AS A RESULT OF THEIR INVESTMENT IN THE NOTES OR WARRANTS UNDER THIS
AGREEMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED HEREUNDER.
9.14 Further Assurance. From time to time, the Company shall execute and deliver
to the Lenders such additional documents and shall provide such additional
information to the Lenders as any Lender may reasonably require to carry out the
terms of this Agreement and the Notes and any agreements executed in connection
herewith or therewith, or to be informed of the financial and business
conditions and prospects of the Company.
9.15 Waivers.
(a) Corriente Master Fund, L.P. hereby waives its “right of first refusal”
solely with respect to the issuance of the Notes and Warrants, pursuant to
Section 3.1 of that certain Stock and Warrant Subscription Agreement dated as of
April 28, 2008;
(b) Each of General Electric Pension Trust and Corriente Master Fund, L.P.
hereby waives its “right of first refusal” solely with respect to the issuance
of the Notes and Warrants, pursuant to Section 3.1 of that certain Stock and
Warrant Subscription Agreement dated as of November 19, 2007; and
(c) General Electric Pension Trust hereby waives its “right of first refusal”
solely with respect to the issuance of the Notes and Warrants, pursuant to
Section 3.1 of that certain Stock and Warrant Subscription Agreement dated as of
May 10, 2006.

 

22



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

            NEUROLOGIX, INC.
      By:   /s/ Clark A. Johnson         Name:   Clark A. Johnson       
Title:   President and Chief Executive Officer            By:   /s/ Marc L.
Panoff         Name:   Marc L. Panoff        Title:   Chief Financial Officer,
Treasurer and Secretary   

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

                  LENDER:    
 
                PALISADE CONCENTRATED
EQUITY PARTNERSHIP II, L.P.    
 
           
 
  By:   Palisade Concentrated Holdings II, LLC,    
 
      its General Partner    
 
           
 
  By:   /s/ Jeffrey D. Serkes    
 
           
 
      Name: Jeffrey D. Serkes    
 
      Title:   Authorized Person    
 
                Address:    
 
                c/o Palisade Capital Management, L.L.C.
One Bridge Plaza North, Suite 695
Fort Lee, New Jersey 07024    

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

                  LENDER:    
 
                GENERAL ELECTRIC PENSION TRUST    
 
           
 
  By:   GE Asset Management Incorporated,    
 
      its Investment Manager    
 
           
 
  By:   /s/ B.C. Sophia Tsai
 
Name: B.C. Sophia Tsai    
 
      Title:   Vice President and Managing Director    
 
                Address:    
 
                3001 Summer Street
Stamford, CT 06905
Tel: 203-326-4208    

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

                  LENDER:    
 
                CORRIENTE MASTER FUND, L.P.    
 
           
 
  By:   Corriente Capital Management, L.P.,    
 
      its Managing General Partner    
 
           
 
  By:   Corriente Advisors, LLC,    
 
      its General Partner    
 
           
 
  By:   /s/ James Haddaway    
 
           
 
      Name: James Haddaway
Title:   President    
 
                Address:    
 
                201 Main Street
Suite 1800
Fort Worth, TX 76102    

 

 



--------------------------------------------------------------------------------



 



SCHEDULE OF LENDERS
Consideration at the Closing and Warrant Shares

                      Principal Balance of Promissory         Lender   Note    
Warrant Shares  
 
               
Palisade Concentrated Equity Partnership II, L.P.
  $ 3,000,000       1,041,667  
 
               
Corriente Master Fund, L.P.
  $ 2,000,000       694,444  
 
               
General Electric Pension Trust
  $ 2,000,000       694,444  

 

 